AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


               Aaron Raulan Stratton                                   )
                            Plaintiff                                  )
                      v.                                               )
  Andrew M. Saul, Commissioner of Social Security                      )      Civil Action No.: 5:18-1674-BHH
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: It is Ordered that the decision of the Commissioner of Social Security is reversed pursuant to
sentence four of 42 U.S.C. § 405(g), and the case remanded to the Commissioner for further proceedings.


This action was (check one):
’ tried by a jury, the Honorable                   presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce H. Hendricks, United States District Judge, who adopted the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.

                                                                                  ROBIN L. BLUME
Date:      July 8, 2019                                                      CLERK OF COURT


                                                                               s/Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk


                                                                               s/Glenda J. Nance
                                                                               Deputy Clerk
